 CADILLAC MARINE & BOAT COMPANY107professionalemployees,foremen, assistant foremen, executives,guards, watchmen, truckdrivers,and supervisors as definedin the Act.[The Board dismissed the petition in Case No. 1-RC-4230.6][Text of Directionof Election omitted from publication.]9 Seefootnote 4, above.'Cadillac Marine & Boat CompanyandInternational-AssociationofMachinists,AFL-CIO.Case No. 7-CA-1053. January 20,1956DECISION AND ORDEROn February 11, 1955, Trial Examiner Herbert Silberman issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as -set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report together with a supportingbrief.The Board has reviewed-the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner,' with the following additions and modi-fications.-iThe following matters raised by the Respondent,in its exceptions and brief,warrantcomment:(1)The Respondent contends that the Trial Examiner erred in refusing toadmit evidence regarding dischargee Fulk's past employment record,and other evidencepertaining to the individual attitudes of three of the Respondent's officials(Ie.ManagerWeld, Superintendent Shervey, and Supervisor Swanson)toward unionism.At the hear-ing the Respondent,in substance,offered to prove that Fulk's past work record is a poorone, in that Fulk had worked for numerous other employers and had not stayed long withany of them,and also offered to prove,in substance, that Weld and Swanson had in thepast enjoyed pleasant relations with unions,and that Shervey was a former member ofthe Charging Union hereinThe Trial Examiner refused to admit the proffered evidenceon the ground that it was not relevant. In the circumstances of this case,we cannotagree with the Trial Examiner and say the proffered evidence was not relevantHowever,we do not deem this evidence to be of sufficient probative weight, if admitted and fullyconsidered,as to cause us to disagree with the Trial Examiner's resolution of the issuestowhich such evidence was relevant,(2) the Respondent contends that the Trial Ex-aminer inaccurately reported,in his Intermediate Report, the testimony of SupervisorIvonWaite, pertaining to the date when Waite first learned of the Union's organizing-campaign.The Trial Examiner relied,in part, upon Waite's testimony to show that theRespondent had knowledge of the organizing campaign before it affected the dischargehere in issueWaite's testimony in this respect is somewhat ambiguous,and the Respond-ent's contention is not without merit.Accordingly,we do not rely upon Waite's testimonyto establish that the Respondent's officials were aware of the Union's activities prior tothe discharges,this latter fact being clearly established by other evidence.For example, asnoted by the Trial Examiner,the Respondent's superintendent, Wesley Shervey,admitted115 NLRB No. 30. 108DECISIONSOF NATIONALLABOR RELATIONS BOARD.1.In finding that the Respondent was engaged in interstate com-merce,the Trial Examiner relied solely upon facts adduced at anearlier representation case hearing before the Board involving the Re-spondent.(Case No. 7-RC-2400, issued June 24, 1954; not reportedin printed volumes of Board Decisions and Orders.)In that case theBoard asserted jurisdiction over the Respondent,finding that the Re-spondent,which had commenced operations about October 1, 1953,expectedto manufacture products of a value of $350,000 annually, ofwhich 80 percent would be shipped outside of the State.Pursuant to a Board order,dated June 10, 1955, the record of thiscase was reopened and remanded for the purpose of obtaining addi-tional evidence pertaining to the Respondent's involvement in inter-state commerce.The parties thereafter entered into a stipulationof facts in this regard.The stipulation is approved,made a part of therecord herein,and herewith considered.that he was aware of the Union's organizing activities in January 1954;(3) at-the hear-ing, the Respondent referred to an earlier MichiganEmploymentSecurity,Commissionproceeding arising out of the same incidents herein alleged to be an unlawful discrimina-tion against employee Blaylock,wherein Blaylock's eligibility for unemployment compen-sation was litigated.That proceeding was decided against Blaylock on the grounds thathe had been discharged for insubordination and had falsely assigned,on his applicationfor unemployment compensation,"laid off for lack of work"as the reason for his discon-tinued employment.The Respondent contends that the decision in the Michigan pro-ceeding bars the Board from reaching a contrary result with regard to BlaylockSucha contention is clearly without merit.(Aerovox Corporation,104 NLRB 246,247 ;Seyfei tFoods Co., 109 NLRB 800,810, footnote 5 )The Respondent also contends that the TrialExaminer erred in refusingto permitit to introduce into evidence the Michigan Employ-ment Security Commission decision relating to BlaylockThe Trial Examiner,after rul-ing that the decision was not relevant to the issues herein,refused to admit a profferedcopy of the decision into the record,but ordered it placed in the rejected exhibits fileThis file is now bet ore the BoardAlthough,as noted,we disagree with the Respondent'scontention that the decision is in any way controlling herein,we do agree that the deci-sion is relevant and should have been admitted into evidence for whatever probative valueitmay have(ibid)Accordingly,it is so admittedSo ruling,we have carefully ex-amined the decision and are convinced that such evidence does not alter our decisionhereinThe Respondent further contends that the Trial Examiner also erroneously ex-cluded evidence which would show that certain testimony was introduced at the instanthearing which was not introduced,although apparently available, at the Michigan hear-ing.The Respondent made no offer of proof with respect to this"omitted"evidence.However, it appears that such evidence may be relevant,particularly with respect to thecredibility of several of the Union'switnesses testifying herein.Accordingly,we havealso considered the full import, as claimed,by the Respondent,of this-evidence and weare likewise here satisfied that such evidence,even if admitted,would not have alteredour decision in this case,and (4)the Respondent argues that certain remarks contained inthe Intermediate Report indicate that the Trial Examiner"permanently shifted" the but-den of proof onto the Respondent.We find no merit in the Respondent's contentionRegardless of how phrased,it is clear from a careful examination of the entire Interme-diate Report that the Trial Examiner at most expressed the well-settled principle that aparty has the burden of going forward With the evidence,aftera prima faciecase hasbeen established against it(SeePacific Mills,91 NLRB 60,61 )The fact that the TrialExaminer found the Respondent's defenses lacking in merit, or chose to disbelieve theevidence submitted by the Respondent,does not signify,as the Respondent appears tocontend, that the Trial Examiner is laboring under any misapprehension as to the properassignment of the burden of proof.In any event,in appraising the evidence in this case,we have adhered to the rule that the burden was on the General Counsel to prove eachand every material allegation in the complaintWith regard to (1), (2),and (3),above,we find that the errors the Trial Examinercommitted have not in any manner prejudiced the Respondent herein,As noted, withrespect to(4), we find that the Trial Examiner did not err. CADILLAC MARINE & BOAT COMPANY109It appears from the stipulation that prior to the dates of the unfairlabor practices alleged in the instantcase,the Respondent had a totalinflow of materials from out of State amounting to approximately$36,186.The entire amount of this inflow was initially purchased byand billed to the Wagemaker Company of Grand Rapids, Michigan.Wagemaker is the sole stockholder of the Respondent and the twocompanies have the same officers.Whether or not the inflow of thematerials to the Respondent be considered direct or indirect inflow,it is clear that prior to the unfair labor practices the Respondent wassubstantially engaged in interstate commerce, thereby investing theBoard with legal jurisdiction under the Act.Moreover, in the intervalfollowing the occurrence of the unfair labor practices and the date ofthe hearing, the Respondent shipped approximately $230,000 worthof its products directly outside the State.Such a figure exceeds theBoard's direct outflow standard for the assertion of its jurisdiction.Accordingly, we find that it will effectuate the policies of the Act toassert jurisdiction herein.22.Subsequent to the issuance of the complaint, the Respondent fileda motion for a bill of particulars with respect to paragraph numberedVIII of the complaint which alleged violations of Section 8 (a) (1)of the Act.The General Counsel, without being so ordered, sub-mitted a bill of particulars to the Respondent covering paragraphnumbered VIII.At the hearing the Trial Examiner considered thebill of particulars as if it had been issued pursuant to his order, foundit to be adequate, and denied the Respondent's motion to dismissparagraph numbered VIII of the complaint.The Respondent now contends that it was denied a fair hearing be--cause the portions of the complaint alleging violations of Section 8'(a) (1) of the Act were not sufficiently specific as to the alleged viola-tions to permit the Respondent properly to prepare its defenses thereto.We note in this connection that the Respondent did not, at the hear-ing, request additional time to obtain-or present evidence with regardto the alleged 8 (a) (1) violations.Further, aside from its bare allega-tion of prejudice, the Respondent now fails to specify what evidenceitwas prevented from introducing, or in precisely what manner itwas prevented from fully litigating its defenses to paragraph num-bered VIII of the complaint.Moreover, we have carefully examinedthe complaint and bill of particulars submitted by the General Counsel,as well as the transcript of the hearing, and are convinced that the Re-spondent was advised of the nature, time, and place of the Section 8(a) (1) violations, with sufficient specificity to enable it to litigatethem fully.'2SeeNew LondonMills, Inc,91 NLRB 1003, 1004.3United MineWorkers ofAmerica, District,.#1,95 NLRB,544, 548. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Trial Examiner found that the Respondent violated Section8 (a) (1) by the statement of Supervisor Swanson to employee Tylerto the effect that dischargee Merchant was discharged for her unionactivities; and also by Swanson's statement to employee Blaylock thatdischargee Fulk was fired because Swanson had caught Fulk talkingunion to two older employees.- The Trial Examiner expressly noted,however, that he did not rely upon the above statements of Swansoninmaking his findings that the Respondent discriminatorily dis-charged Merchant and Fulk.We adopt the Trial Examiner's findingsthatMerchant and Fulk were discriminatorily discharged. In' sodoing, however, we rely not only upon the evidence, detailed in theIntermediate Report, which was relied upon by the Trial Examiner,,but we also rest our conclusion in this respect upon Swanson's state-ments to employees Tyler and Blaylock.ORDERUpon the entire record in the case, and pursuant to Section 10 (c),_of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Cadillac Marine & Boat.Company, Cadillac, Michigan, its officers, agents, successors, and as-signs, shall :1.Cease and desist from :(a)Discouraging membership in International Association of Ma-chinists, AFL-CIO, or any other labor organization, by dischargingany of its employees or otherwise discriminating in regard to its em-ployees' hire or tenure of employment or any term or condition of em-ployment.(b)Threatening employees with reprisal or promising them bene-fits to discourage their affiliation with, or support of, any labor organ-ization.-(c) In any other manner interfering with, restraining, or coercing-its employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Association of Ma-chinists, AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage inother concerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any or all such ac-tivities, except to the extent that such right maybe affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :_(a)Offer to Raymond Fulk, Rufus A. Blaylock, and Ruth Mer-chant immediate and full reinstatement to their former or substantially CADILLACMARINE & BOATCOMPANY111equivalent positions, without prejudice to their seniority or otherrights and privileges, and make them whole, in the manner set forthin the section of the Intermediate Report entitled "The Remedy," forany loss of earnings they may have suffered by reason of the Respond-ent's discrimination against them.(b)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all payroll records,.social-secu-rity payment records, timecards, personnel records and reports, and allother records necessary to analyze the amounts of back pay due and therights of employment under the terms of this Order.(c)Post at its plant in Cadillac, Michigan, copies of the notice at-tached hereto and marked "Appendix A." " Copies of said notice, to.be furnished by the Regional Director for the Seventh Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the.Seventh Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith._MEMBER BEAN took no part in the consideration of the above De-cision and Order.A In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a'Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT threaten our employees with reprisal or promise-them benefits to discourage their affiliation with, or support of,any labor organization.WE WILL NOT in any other manner interfere with, restrain, or-coerce our employees in the exercise of their right to self -organ-ization, to form labor organizations, to join or assist InternationalAssociation of Machinists, AFL-CIO, or any other labor organ-ization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurposes of collective bargaining or other mutual aid or protec- 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act.WE WILL offer Raymond Fulk, Rufus A. Blaylock, and RuthMerchant immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their sen-iority or other rights and privileges, and we will make them wholefor any loss of earnings they may have suffered by reason of theirdischarges.All our employees are free to become or remain, or refrain frombecoming or remaining, members of the above-named Union, or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) ofthe Act.CADILLACMARINE &BOAT COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and amended charge duly filed by International Association ofMachinists,AFL, herein called the Union,the General Counsel of the NationalLabor Relations Board,by theRegional Director for the Seventh Region(Detroit,Michigan),on October 5, 1954,issued a complaint against the Respondent,CadillacMarine&Boat Company,alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning of Sec-tion 8(a) (1) and(3) and Section 2 (6) and(7) of the National Labor RelationsAct, 61 Stat.136, herein called the Act.Copies of the charges,complaint, andnotice of hearing thereon were duly served upon the parties.With respect to the unfair labor practices,the complaint alleges, in substance,that the Respondent on February 3, 1954, discharged Rufus A. Blaylock and Ray-mond Fulk and on February4, 1954,discharged Ruth Merchant because of theirmembership and activities in behalf of the Union,in violation of Section 8 (a) (1)and (3)of the Act; and that the Respondent since February 1, 1954,by variousacts set forth in the complaint has interfered with,restrained,and coerced its em-ployees in the exercise of the rights guaranteed them in Section 7 of the Act, inviolation of Section 8 (a) (1) thereof.The Respondent in its answer,verifiedOctober 9,1954,denied that it committed the alleged unfair labor practices.Pursuant to notice,a hearing was held from November 9 to 12,1954,at Cadillac,Michigan,before -Herbert Silberman,the duly designated Trial Examiner.TheGeneral Counsel and the Respondent were represented at the hearing by counseland the Union was represented by a grand lodge representative.Full opportunityto be -heard,to examine and cross-examine witnesses,to introduce evidence pertinentto the issues,and to present oral argument was afforded all parties.The Respond-ent'smotion to dismiss certain allegations of the complaint on the ground that theGeneral Counsel'sbillof particulars, served in response to Respondent'sdemandtherefor,was insufficient was denied.The General Counsel and the Respondenthave submitted briefs to the Trial Examiner which have been given due considera-tion.Respondent'smotion to correct the transcript of the record is hereby granted,as follows: substitute"which was"for "we were" in line 14 on page 13; substitute CADILLAC MARINE & BOAT COMPANY113"cannot"for "can"in line 12 on page 89; insert"him" between the words"like to"in line 24 on page 307; insert "was to" between the words "Shervey notified" in line8 on page 311; and insert "Trial Examiner: Objection sustained," between lines 12and 13 on page 531.Upon the record in the case, and from my observation of the demeanor of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCadillac Marine & Boat Company, a Michigan corporation, is engaged at its plantinCadillac,Michigan, in the manufacture of boats and related equipment.TheRespondent, since it was incorporated in September 1953, has been in the processof rebuilding and expanding its manufacturing facilities and plant in Cadillac, Michi-gan.The Respondent expects to produce manufactured products in excess of $350,-000 annually of which 80 percent will be shipped from its plant in Cadillac, Michigan,to places outside the State of Michigan.Upon the basis of the foregoing, theTrial Examiner finds that the Respondent is engaged in commerce within the mean-ing of Section 2 (6) and (7) of the Act, and that it will effectuate the policies of theAct to assert jurisdiction herein.'H. THE LABOR ORGANIZATIONINVOLVEDInternational Association of Machinists, AFL, is alabor organizationwithin themeaning ofSection 2 (5) of the Act.III.THE UNFAIR LABORPRACTICESA. IntroductionThe Respondent, which is a wholly owned subsidiary of the Wagemaker Com-pany of Grand Rapids, Michigan, was organized in September 1953 for the pur-pose of manufacturing metal and wood boats and related products. It acquired anexistingstructure in Cadillac,Michigan, which it commenced to remodel to meetits requirements.Prior to January 1954 Respondent'soperationswere limited toinstallingmachinery and equipmentin itsplant and to effecting structural altera-tions of the premises.With the start of the new year Respondent commenced pro-duction activities although still engaged in plant reconstruction. It also began asteady expansion of its work force.The number of employees at Respondent'sCadillac plant, which totaled about 50 at the beginning of 1954, was increased toapproximately 130 by November of the same year. In the early months of 1954Respondent had not yet succeeded in systematizing its productionprocesses.Be-cause of the transition from plant construction to production of boats which wastaking place during this period, employees frequently found themselves withoutwork upon the completion of an assigned task and while waiting for their super-visors to assign other jobs to them.This was not then of major concern to theRespondent for, as Robert Wold testified, "At that time it was less important that[Respondent] operate [with] extreme efficiency than it was to get a few boats outto the boat show."The officers of both Respondent and the Wagemaker Company are identical. JohnBushnell,secretary and vice president of Respondent and its parent corporation, isthe only corporate officer who devotes his time to the active management of Respond-ent.In February 1954, according to the testimony of Robert Wold, theorganizationof the plant was very loose and Respondent "actually didn't have a separate depart-mentset up as yet." John Bushnellwas incharge of the wood division and was as-sisted by Oscar Swanson, who was in charge of the assembly of wood boats, andWilliam V. Lewis, who was superintendent of the mold shape department.All othersupervisory personnel were subject to Wold's direction who, in February 1954, wasthe manager in charge of the metal division.Wesley C. Shervey was then plant su-perintendent in charge of all production and maintenance work.Underhim, amongothers, were David B. Hortemiller, who was hired about January 18, 1954, as as-sistant to the plant superintendent and towards the end of the month was placed incharge of the assembly of metal boats, and Ivon Waite, who was supervisor of con-struction.Although the authority of these men was not clearly defined, they wereresponsible for the direction of the employees subject to their supervision, they'Cadillac Hat me d Boat Company, eup? a390609-56-vol 115-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade recommendations regarding hire, discharge, and advancement of. employeeswhich were accorded effective weight by Respondent's managerial officials, and theyhad authority to discharge employees in cases of gross misconduct.Accordingly, I'find that in February 1954, Hortemiller, Lewis, Waite, and Swanson, as well as Woldand Shervey, were supervisors within the meaning of the Act.B. Sequence of eventsTowards the end of January 1954, employees at Respondent's plant began dis-cussing among themselves the desirability of securing the representation of a labororganization.In due course Carl Cederquist, grand lodge representative of theUnion, was contacted and arranged to meet with Respondent's employees afterworking hours on February 1, 1954.Notice of this meeting was passed by word ofmouth among the employees.W. V. Lewis, superintendent of Respondent's moldshape department, testified that prior to February 1 he had learned that the unionmeeting was going to be held.He further testified that, although he attended sub-sequent meetings, he did not attend the first union meeting because he had not beeninvited.About 3 p. m. on February 1, 1954, five employees, including Rufus A. Blaylockand Charles Henry Bush, were summoned to a meeting in the Company's office.Management was represented by Robert Wold and Wesley C. Shervey.Wold statedat the meeting that he understood there was unrest among the employees arising fromtheir dissatisfaction with their wages.He explained that the Company had been un-dergoing a period of hardship because of the expense involved in remodeling andequipping its Cadillac plant.However, he promised the employees that the Respond-ent was going to remedy their complaints, that it was planning to institutean incen-tive system which would increase employees' earnings, and also intended to obtaininsurance and other benefits for the employees.Wold also advised the men whoattended the meeting that they were selected from the various departments of theplant so that they could relay the substance of his statements to their coworkers?-Approximately 25 employees attended the first union organizational meeting whichwas held in the evening of the same day. At this meeting, the employees electedCharles H. Bush as temporary chairman and Rufus A. Blaylock and Ruth Merchantas temporary stewards.The next day employees in the plant were asked to signunionauthorization cards by Ruth Merchant, Raymond Fulk, and Rufus A. Blay-lock 3There is no evidence in the record indicating that any other employees wereactive in soliciting union membership on February 2.Ruth Merchant testified thatduring the 10 a in. rest period on that day she gave authorization cards to four otherfemale employees. She also testified that while she was doing this, Oscar F. Swan-son, a supervisor, who was standing at his desk about 5 feet away from the tablewhere the girls were seated, was watching her and the women with whom she wastalking and was able to see what was taking place as well as to hear their conversa-tion.4Raymond Fulk testified that he distributed quite a few cards on February 2 5Specifically, he testified that during the lunch period he offered authorization cardsto two part-time employees who refused to accept them and who told him that theydid not want to have anything to do with the Union; later in the day he offered a cardto George Jensen; and he also offered a card to William V. Lewis.According toFulk, Lewis refused to accept the authorization card from him because Lewis and theother employees in the mold shape department had not been invited to the unionmeeting the previous night.6Fulk further testified that after speaking with Lewis hewent to the department where Blaylock was working and told Blaylock that themen in the mold shape department were resentful because they had not been invitedto the union meeting and asked Blaylock to speak to the men, which Blaylock agreedto do.Hold testified that there was no particular occasion for calling this meeting "otherthan at our Christmas party we had promised the employees to give them periodic reportsof what we were doing, and we have since established weekly supervisorymeetings.Itmaguie it was the start of these meetings "s IvonWaite, who was Respondent's supervisor of construction, testifiedthat he washanded union authorization cards as he was leaving the plant on his way home from workon February 2, 19544 Swanson did not deny the foregoingH Fulk did not attendthe union meeting onFebruary 1.However, prior thereto, he hadactively talked with his coworkers about the need for a union in the plant.0Lewis did not deny Fulk's testimonythat the latterhad offered him a union authoriza-tion card on February 2. CADILLAC MARINE & BOAT COMPANY-115,Blaylock testified that at 4:30 p. m.,after he had punched out his timecard,he went to the mold shape department for the purpose of soliciting the employeesin that department,who were still at work,to sign authorization cards.There wereonly three men in the department,including Foreman Lewis.According to Blaylock,he approached the tables where 2 of the employees,whom he identified as Daltonand Richard Dale Denean,were working,offered the men union authorization cards,and engaged them in a conversation which lasted about 1 minute.Blaylock testifiedthat the two men did not stop working during the time he spoke with them?WhenBlaylock turned away from Dalton and Denean he saw Ruth Merchant,who hadcome into the department looking for him because they were to drive from worktogether.As Blaylock started towards Merchant,Lewis called to him from theother side of the room,walked over to Blaylock,and engaged him in a conversation.Blaylock's version of the conversation is as follows:He [Lewis]said, "Why wasn'tme and my men invited to the Union meetinglast night?"And so Iexplained to him the same as I did the others, and hesaid,well, he says,"We can'tbelong to your Union anyway," and I said, "Whyis that?"And he said,"You get your checks from Cadillac Marine and Boat,don't you?"And I said, "Yes, they had just been changed,"and he said, "Westill get ours from Wagemaker in Grand Rapids,and therefore you belong to adifferent company than this department of mine," and he says, "We wouldn'tbe able to belong to your Union anyway," and I said,"Well, my ride is waitingso I got to go get my ride."Blaylock testified that his conversation with Lewis did not last more than 2 minutes.Blaylock's version of the event was corroboratedby thetestimony of Denean andMerchant.Denean testified that in the afternoon of February 2 he was workingalongside Dalton.Blaylock came into the department and placed union cards onthe tables before Dalton and himself and asked if they wanted to join the Union.AsBlaylock walked away Lewis called to him.Merchant testified that when shewalked into the mold shape department at 4:30 p.in. on February 2 she saw Blay-lock talking to Lewis.She overheard part of the conversation between the two.She testified that she heard Lewis say something to Blaylock about why they weren'tnotified about the union meeting the night before and also heard Blaylock tell Lewisthat he did not want to argue with him and that the men should decide for them-selves what they wanted.On the other hand, Lewis testified that Blaylock was inthe department on the occasion in question about 5 minutes.Lewistestified thatbe had been working at the bandsaw and when he looked up he noticed Blaylocktalking with one of the men in the department.According to Lewis, "I just let itgo for a minute because I thought they were going to break it up and he [Blaylock]would go on out, and I went back and asked him to please break it up because wehad work to do. . . . I didn't stay there.I just turned-Ican't state definitely, butI just turned and went back to my own work, and they [Blaylock and Merchant]went out."Lewis, in contradiction to the testimony of Blaylock and Denean, alsotestified that Denean was not 1 of the 2 employees with whom Blaylock spoke.Lewis also denied that he had any knowledge of what Rufus Blaylock was doingin the mold shape department on that occasion.Icredit Blaylock's testimony asto what occurred when he went into the mold shape department on February 2.I do not credit Lewis' testimony that he did not know the purpose of Blaylock'svisit.Although Lewistestifiedthat Blaylockwas in the departmentfor 5minutes,he also testified that after he first noticed Blaylock the latter continued to talkwith the other men for 1 minute whereupon he asked them to break it up andBlaylockleft.Thus 4minutes are unaccountedfor.Theplausible explanation ofwhat happened in this interval is furnished by the testimony of Blaylock andMerchant,namely, that Lewis engaged Blaylock in conversation.Lewis furthertestified that when he saw Wesley C. Shervey, Respondent'splant superintendent,he reported that there had been a work stoppage in his department as a result ofBlaylock and a woman (Lewis testified that he did not know Mrs. Merchant byname at that time)having come into the department.On February 3, Raymond Fulk was discharged by Robert Wold upon reporting forwork.Rufus A. Blaylock was discharged in the afternoon of the same day byWesley C. Shervey.Ruth Merchant,who was excused from work to attend afuneral in the afternoon of February 3, was discharged by Shervey when she reportedfor work on the morning of February4.TheGeneral Counsel contends that these7 This was corroborated by the testimony of Denean. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees were discriminatorily discharged because of their union activities.TheRespondent denies this and contends that each was discharged for cause unrelatedto their union membership or activities.C. Respondent's alleged reasons for the discharges1.Raymond FulkRaymond Fulk was among the first employees hired by the Respondent in thelate summer of 1953.His services were used primarily in connection with theheavy work incident to the remodeling of Respondent's plant.Wold and Sherveytestified that Fulk was not a satisfactory employee because he was careless, hadan excessive number of personal injuries, was undependable, did personal workon company time, wandered about the plant, and interfered with the work ofothers.They further testified that the rough work which Fulk had been doing sincethe beginning of his employment until February 1954 was diminishing and they knewof no production job for which Fulk was suited.However, Respondent does notcontend that Fulk was discharged on February 3 because of lack of work for himor because of Respondent's dissatisfaction with his services, although these factorscontributed to its decision to terminate Fulk's employment. It is Respondent's posi-tion in this case that the precipitating reason for Fulk's discharge was that on theafternoon of February 2 he had been interfering with the work of some men in thesandingroom, a place where he had no legitimate duties.Robert Wold testified that in the afternoon of February 2, Oscar F. Swanson cameto his office and reported to him that Fulk was interfering with the work in Swan-son'sdepartment.A few minutes later Mr. Wold left his office and went upstairsto the sanding room where he observed Fulk in conversation with 3 or 4 men.Wold watched Fulk for approximately 10 minutes until Fulk looked up, saw Wold,stopped his conversation, and immediately headed for the stairs.As Fulk passedhim Wold asked Fulk what he was doing and the reply was that Fulk was checkingon boats.Wold did not know what Fulk's particular duties were at that time orwhether Fulk had had any business in the sanding room. Therefore, according tohis further testimony,Wold looked for Fulk's foreman, Ivon Waite, who happenedto be out of the plant.Wold found Waite later in the same day, told him what hadhappened, and asked him if he had sent Fulk to the sanding room.Waite repliedthat Fulk had no business there. The next morning when Fulk reported for work,Wold mentioned the incident of the previous day to him and also told Fulk hiswork was unsatisfactory and he was discharged.Wold also testified that at the timehe discharged Fulk he had no knowledge of union activity among Respondent'semployees or that Fulk had been engaged in any such activity. Swanson's versionof the incident is that some men who were not subject to his supervision were makingrepairs near the sanding room.One of the men informed Swanson that Fulk wasbothering them and wanted to know if Swanson could do something about it.Swanson replied that he would report it and thereupon went to the office and toldWold that Fulk "was bothering those two men." Fulk's testimony concerning thecircumstances surrounding his discharge differs only in minor details from Wold'sand Swanson's.Fulk testified that on February 2 he went to the sanding room andengaged George Jensen in a conversation about joining the Union and about othermatters.He spoke to Jensen for about 5 minutes and as he left the sanding roomhe passed Wold who asked him what he was doing there. The next morning uponreporting to work he was sent to Wold's office and the latter told Fulk that theRespondent couldn't use him any more.When Fulk asked for an explanation Woldreplied, "running around the plant too much." 89According to Fulk, Wold also advised him that he was not fired but laid offWhetheran employee is discharged for cause or laid off has significant bearing upon the employee'sright to receive unemployment compensation from the Michigan Employment SecurityCommissionConsiderable evidence was adduced at the hearing, particularly as regardsRufus A Blaylock, relating to claims of employees of the Respondent for unemploymentcompensation and the actions of Respondent in regard to those claimsAfter due con-sideration, I have reached the conclusion that this evidence has only remote bearing uponthe principal issues herein, namely, whether Fulk, Blaylock, and Merchant were discrimi-natorily discharged.The General Counsel argues that the fact that the Respondent'sreplies to the Michigan Employment Security Commission's requests for wage and sepa-ration information with respect to the unemployment compensation claims of Fulk, Blay-lock, and Merchant « ere submitted several weeks late and after the Respondent had beenadvised that the unfair labor practice charges herein were being filed against it, indicates CADILLAC MARINE & BOAT COMPANY117In February 1954 Fulk's immediate supervisor was Ivon Waite.Waite testified thathe was not consulted prior to Fulk's discharge. In fact, the discharge cameas a sur-prise to Waite because Waite did not learn of the event until the following day whenhe noticed Fulk was missing and "inquiring around [I] was told by one of the menthat he [Fulk] was done."Wold testified that "because I had observed the final inci-dent myself, I fired him [Fulk] myself."Although Fulk's unsatisfactory perform-ance on the job may have contributed to Respondent's decision to discharge him, it isclear from the evidence that Fulk would not have been discharged on February 3 butfor the incident of the previous day.Thus, in relation to Respondent's defense, thesubject of inquiry is narrowed to whether Wold discharged Fulk because he was in thesanding room purportedly disturbing other employees or whether Fulk was dis-charged for his activities in behalf of the Union and the February 2 incident was seizedupon to furnish a seemingly nondiscriminatory reason for the discharge.The testimony and explanations by Wold and Swanson with regard to the termi-nation of Fulk's employment lack a tone of sincerity.First,Wold not only failed toexplain why Ivon Waite, Fulk's immediate supervisor, was not consulted in advance ofthe latter's discharge,9 but in a significant respect Wold's testimony was contradictedby Waite.Wold testified that before he discharged Fulk he first inquired from Waitewhether Fulk had had any duties in the sanding room on February 2.However, Waitedenied that Wold had asked him about Fulk's duties on February 2 and further testi-fied that at no time did he have such discussion with Wold.10 Second, Wold offeredno reasonable explanation as to why he found it advisable to personally observe Fulk'sbehavior on the occasion under discussion instead of accepting Swanson's report.When asked that question at the hearing, Wold testified, "Mr. Swanson said Mr. Fulkwas interfering in his department, and somebody do something about it. It wasn'tin the nature of a report so much. It was in the nature of a request.Mr. Sherveywasn't present, and neither was Ivon Waite, his foreman, so that meant it was up tome."Although Wold's purported reason for going to the sanding room was to dosomething about Fulk's interference with the work in that department, Wold's testi-mony shows that he did nothing whatsoever.He merely watched Fulk for 10minutesuntil Fulk himself left the sanding room.Wold made no attempt to interrupt Fulk'salleged interference with the work in the sanding room.Wold's explanation for hisinaction was, "I was quite irritated by the fact he [Fulk] stood around for such along time, but I couldn't discipline him on the spot because I didn't know at the timewhether or not he had been given direct orders by Ivon Waite to go up there." Theseexplanations by Wold are implausible and inconsistent. If, as he testified, Wold wentto the sanding room because Fulk was reported to have been interfering with the workin that department with the intention of correcting the situation, regardless of whetherFulk had legitimate business in that place,Wold could have stopped him fromdisturbing the other men by directing that they all return to their work. If Woldthat the alleged reasons reported by the Respondent to the commission for the dischargeswere developed as afterthoughts in connection with the preparationof its defense to thisproceedingAlthough this argument is not entirely without merit, other possible explana-tions exist for Respondent's delay in submitting its replies to the MichiganEmploymentSecurity CommissionTherefore, I do not rely upon the evidence relating to the latefiling byRespondentof its responsesto the MichiganEmployment Security Commissionin support of any of my findings herein.The Respondent admits in this proceeding that Folk, Blaylock, and Merchantwere dis-charged and not laid off.Therefore, the fact that Fulk and Merchant may have believedthey were laid off in February 1954, rather than discharged, has no bearing upon theissues whichwere tried herein.Likewise, the fact that Blaylock, whenhe filed his claimwith the Michigan Employment Security Commission, may have incorrectly advised thecommission that he had been laid off by the Respondent and the further fact that thecommission eventually dismissed Blaylock's claim for unemployment compensation onthe ground that he had been discharged for cause do not affect this proceeding. Suchdetermination by a State unemployment compensation body in the course ofprocessinga claim filed with it is not relevant or material in a proceeding under the National LaborRelations Act and does not serve to divest the National Labor Relations Board of its juris-diction to find and remedy any unfair labor practices flowing from the dischargeWellsDairies Cooperative,110 NLRB 875, footnote 8UWold testified that on the night of February 2 he advised Shervey of his intention todischarge Fulk.Likewise, there is evidence that on the same day or the next day thetwo also consulted together about Blaylock and Merchant.This is another circumstanceindicating that the contemporaneous discharges of Fulk, Blaylock, and Merchant were notthe product of mere coincidence10Waite testified that he might have spoken with Shervey about the matter. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad no such intention then there was no practical reason for him to go to the sandingroom.Swanson's report that Fulk was in the sanding room bothering some menshould not have surprised Wold.Wold testified that a contributing reason why Re-spondent considered Fulk an unsatisfactory emloyee was that "he was subject towandering.He would get lost, and the foreman couldn't find him."Furthermore,Wold testified that he had not reason to doubt the accuracy of Swanson's report tohim.Third, another incongruous circumstance in the matter was Swanson's con-duct.Swanson testified that when the complaint was made to him that Fulk wasbothering the men, he made no attempt to correct the difficulty, but immediately wentdown to the office and gave his report to Wold.He further testified that the reasonhe reported the incident to Wold is that it occurred in his department, but the reasonhe made no attempt to stop Fulk from disturbing the other men is that none of thepeople involved were subject to his immediate supervision. It strains belief thatin this newly organized plant, which then employed only 50 people and didn't have afirmly established departmental structure, the lines of supervision and authoritywere so rigid that a supervisor was unable to correct, or even attempt to correct, asituation of this kind.Fourth, although Fulk was severely disciplined for talkingwith the men in the sanding room on February 2, there is no evidence in the record thatthe other persons involved in the incident were disciplined or even reprimanded.Significantly,Wold testified that the reason Swanson reported the incident to him wasthat "he [Swanson] merely wanted me to take care of Ray Fulk." This naturallyraises the question as to why there was any more interest in taking care of Fulk thanthere was in taking care of the other employees involved in the incident.The answerthat suggests itself is that it was not the incident itself, namely, Fulk talking withthe other men, that Swanson and Wold were concerned about.Finally, in view of thefact that Respondent permitted employees to talk with one another during workinghours and even tolerated employees leaving their places of work to solicit fundsfor various purposes from employees in other parts of the plant, Fulk's abrupt dis-charge for talking with men in an area of the plant where he had no immediateduties 11 appears to have been excessive disciplinary action in the circumstance.Noexplanation was offered as to why Fulk's conduct on February 2 was more seriousthan other instances where employees left their assigned areas of work to talk withothers.For instance, the uncontradicted testimony shows no one has been repri-manded for activity in connection with a regular weekly check pool, in which some ofthe supervisors participated, which required an employee to go about the plantcollecting money from the other employees.Upon consideration of the foregoing,and all other testimony in the record relating to Fulk's discharge, I do not believethat his employment was terminated on the morning of February 3 because he hadbeen interfering with work in the sanding room the previous day.2.Rufus A. BlaylockRufus A. Blaylock was hired on December 7, 1953. Toward the end of Januaryhe was assigned to the assembly of metal boats under the supervision of David B.Hortemiller.He was considered a superior employee. Immediately prior to his dis-charge on February 3 Shervey and Wold were contemplating advancing Blaylock toa supervisory position.However, Shervey testified that on February 3 Foreman Lewisinformed him that Blaylock had been in the mold shape department interfering withthe men. Shervey then called Blaylock into his office.According to Shervey:I did ask him [Blaylock] if he had been interfering with any of the other depart-ments, and he said no, and I told him that I had been informed that he was inanother department, he had been interfering, and it was the Molding depart-ment, and he admitted it then.... After I had told him that I had been informedthat he was in that department he got a little mad, I guess, and told me that heknew his union rights, and he had been around long enough to know what hecould do and what he couldn't do; that he wasn't on company time, and alsothat we were a very cheap company, and we wouldn't be able to get anybodyelse to work for us. That's the reason he was discharged.Shervey further testified that "earlier in this here conversation he [Blaylock] hadasked me if he was brought in to be discharged. I don't know what give him thatidea, but I did tell him no." Shervey stated that the specific reason for Blaylock'sdischarge was insubordination.n In February 1954 Fulk's duties Included stock handling which requiredhim to gointo various areas of the plant. CADILLAC MARINE & BOAT COMPANY119Blaylock's version of the conversation differs from Shervey's principally in that,according to Blaylock's testimony, Shervey began the conversation by reprimandingBlaylock for engaging in union activity rather than for interfering with the work inthemold shape department the previous evening.Concerning their conversationBlaylock testified, as follows:He [Sherveyl told me, he says, "I suppose you know what I called you in herefor," and I says, "No, I don't have any idea," and he said, "Well, Rufus, howlong did you expect to do what you are doing out in the plant and get away withit?"And [ said, "I. don't know; what am I doing, Wes?" And he said, "There isno use of lying to me" because he says, "I know." He said, "I had an employeetellme," as a matter of fact he said, "Two employees told me that you was help-ing organize the Union in the plant"; and I said, "Who was it, Bill Lewis?"AndI thought of that instance that happened out there, and he said, "No, I heardabout that, but that isn't what I am referring to." . . . I said, "I suppose thismeans I am discharged?" And he said, "No, not necessarily," and then he said,"Have you been talking Union in the plant?" And I said, "Yes, but everybody istalking Union in the plant, you know that, you are not blind."So he said, "Well," he said, "Wagemaker in Grand Rapids, you know, hasn'tgot a Union," and he said, "This company is not going to have a Union inCadillac."He said, "Dave told me that he wanted you to make more moneybecause you are a pretty good worker."He said, "Dave thinks you are a goodworker," and he said, "I know you are a good worker, and I would like to haveyou around," but he said, "This union stuff has loused up your chances of evergetting the money that you have been promised," and further stated due to ourdifferent way of thinking, he said, "I am going to have to lay you off."Blaylock also testified that at the point in their conversation following Shervey'saverment that the Company was not going to have a union he said to Shervey, "Well,what could he [Sherveyl expect on the cheap wages he was paying, and the peoplewas wanting a Union because of the promises he had made, that they wasn't showingup on our pay checks and it wasn't just me that was dissatisfied, it was a majorityof the people." 12Shervey's explanation of the circumstances leading to Blaylock's discharge lacksconviction.Shervey testified that "I had brought him [Blaylock] up there [to theoffice] with the purpose of telling him not to interfere back there with that group[in the mold department]."However, Shervey also testified that when he spoke toBlaylock on February 3 he did not know what Blaylock had been doing in the moldshape department the previous evening and he had made no attempt to find this outfrom Lewis.Thus, according to Shervey, he was prepared to reprimand Blaylock, anadmittedly conscientious and industrious employee, without first having ascertainedthe nature or extent of Blaylock's alleged misconduct.Moreover, even more in-credulous is Lewis' and Shervey's testimony that Lewis did not report to Shervey thatBlaylock had been soliciting union membership in the mold shape department onFebruary 2.The overwhelming weight of the evidence shows that in the early monthsof 1954 discipline at Respondent's Cadillac plant was lax and conversations amongemployees as well as solicitations for various purposes were tolerated.Despite this,according to Lewis, although he saw Blaylock, who had already finished work for theday and had punched out his timecard, talking to the men in his department for only1minute and Blaylock left immediately after Lewis asked the men to break it up,nevertheless, he reported to Shervey that Blaylock had caused a work stoppage in hisdepartment.Such extreme characterization of Blaylock's presence in the mold de-partment is hardly compatible with Blaylock's alleged misconduct on the occasion inquestion.13As indicated above, despite Lewis' denial, I find that Lewis knew thatBlaylock had come into the mold shape department in the afternoon of February 2 tospeak to the men about the Union. The inference which is most reasonable in thelight of all the circumstances is that Lewis reported this fact to Shervey who calledBlaylock to the office not to speak about Blaylock's alleged interference with theemployees in the mold shape department but to talk to Blaylock about his unionactivities.This inference is supported by the testimony of Hortemiller.Hortemillercredibly testified that on February 3, before Blaylock was discharged, he had a con-versation with Shervey who told him that Shervey had found out Blaylock was anactive union member and1 had learned about Blaylock distributing union literature12 On cross-examination Blaylock testified that he made this latter statement after Sher-vey told him he was discharged.13Fnually unconvincing was Lewis' attempted explanation as to why he considered thata work stoppagehad taken place. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the plant.They both believed that Blaylock was a valuable employee and thathis adherence to the Union would operate to his detriment.Itwas Shervey's ex-pressed intention to talk to Blaylock and "reason things out with him,if possible." 14Shervey specifically testified that at the time he spoke with Blaylock on February3 he had not changed his mind about advancing Blaylock to a supervisory position.However, in this regard Shervey was contradicted by Wold who testified that priorto Blaylock's discharge on February 3 Shervey reported to him that something hadcome up that made Shervey seriously doubt whether Blaylock was the man whoshould be advanced to a supervisory position in the assembly department.Woldasked what it was and Shervey replied"that Blaylock had been reported as beingin another department after working hours, something about interfering with thework of others.At least he said he had been reported by the foreman,the fore-man had to order him out of the department.Mr. Shervey told me he was go-ing to talk it over with Blaylock."Thus, according to Wold's testimony,beforeShervey actually spoke to Blaylock on February 3, Shervey had already determinedto discipline Blaylock for the incident on the evening before by denying Blaylockthe opportunity for advancement to a supervisory position.Shervey testified that he discharged Blaylock because of the latter's insubordina-tion.The alleged insubordination was not any refusal by Blaylock to follow instruc-tions or accept proper supervision,but consisted of his defiant assertion of his so-called union rights and his characterization of Respondent as a "cheap company." 15It is not consistent that Shervey would have discharged Blaylock, whom he had beenconsidering for promotion to a supervisory job, for this single outburst while, aswill be discussed below, showing greater leniency to less satisfactory employees formore serious misconduct.It is my opinion,upon the basis of all the evidence, thatShervey on February 3 summoned Blaylock to his office in order to dissuade himfrom further union participation.However,when Blaylock demonstrated his strongbelief in the need for a union at the plant and that his adherence to the Union couldnot be shaken Shervey decided to discharge Blaylock. I do not believe that Blay-lock's alleged insubordination was the operative fact which motivated Shervey toterminate Blaylock's employment with Respondent.3.Ruth MerchantRuth Merchant was hired about December 15, 1953.She was excused from workduring the afternoon of February 3, the day on which both Fulk and Blaylock weredischarged.However, she was discharged by Shervey at the start of the followingworkday, which was a Thursday.It is the Respondent's position that Merchant wasdischarged because she was an unsatisfactory employee.Merchant testified thatwhen she was discharged Shervey merely told her that Respondent had no furtherneed for her services and that there was no work available for her.Merchant alsotestified that Shervey told her she would be called back as soon as work becameavailable for her.Shervey's version of their final conversation was substantially thesame as Merchant's,except that Shervey denied that he had told her she would berecalled.For the first 4 or 5 weeks of Merchant's employment with the Respondent she hadbeen doing miscellaneous jobs about the plant.However, 1 or 2 weeks before herdischarge she was assigned to painting and polishing metal boats under the super-vision of Hortemiller.Hortemiller testified that her work was satisfactory.Mer-chant testified that not only had Hortemiller complimented her work in the metalboat department but Wold and Shervey had done likewise. Specifically,Merchanttestified that Shervey,in addition to telling her how well she painted the boats,had asked her if she would like to be an inspector. Shervey admitted that he haddone so but explained the reason for this inquiry as follows, "My plans then was toget her off by herself someplace;maybe that would work out."Merchant alsotestified that she received an increase of 5 cents per hour approximately 3 weeks be-fore she was discharged.Shervey and Wold both testified that more than 3 weeksbefore the day of her discharge they had determined to terminate Merchant's em-14I do not credit Shervey's denial of the foregoing conversation with Hortemiller15As I indicate in the above discussion,even wereI to acceptShervey's version of hisfinal conversation with Blaylock,I would find the purported reason forBliyleck's dis-charge insincereHowever, I credit Blaylock's testimony,rather than Shervey's testi-mony,as to what took place during their meeting on February 3, 1954Not only isBlaylock's version of nis last interview with Shervey more consistent with other creditedevidence bearing upon his discharge,but of the two Blaylock impressed me as the morereliable witness. CADILLACMARINE & BOATCOMPANY121ployment.However,Shervey heard that a rumor was current in the plant thatMerchant was going to be discharged because of her associations with the maleemployees and he did not then discharge her because of the fear that it wouldunfairly cause Merchant family problems.The issue as regards Merchant is not whether,in fact,she was an unsatisfactoryemployee, but whether she was discharged on the morning of February 4 for suchreason or because she had engaged in union activity.BothWold and Sherveytestified that from the start of her employment Merchant failed to meet their ex-pectations as to the quality of her work and her attitude towards her employment.However, they continued her on the payroll because they had induced Merchantto leave another position to work for the Respondent and they felt an obligation togive her every opportunity to prove her capabilities and also because of the adversepublic reaction that might be created in the community if employees were dischargedsoon after their hire.Their testimony, however, does not show why they precipitant-ly discharged her when she reported for work on the morning of February 4. Sher-vey testified that during the week or two that Merchant was working under thesupervision of Hortemiller nothing had occurred which prompted him to reach thedecision to discharge her on February 4.Having permitted Merchant to remainon Respondent'spayroll for a long period of time after they found her to be anunsatisfactory employee does not explain why she was discharged upon reporting forwork on a Thursday morning, instead of at the end of the workweek or at least atthe end of that workday.Lack of such explanation is particularly significant inthe light of the uncontradicted testimony that during the last week or two of heremployment Merchant was doing a satisfactory job.Also, Shervey did not giveMerchant's immediate foreman, David Hortemiller, any advance notice of his in-tention to dischargeMerchant, although Hortemiller testified that Shervey con-sultedwith him before discharging other employees under his supervision.Fur-thermore, only 3 weeks before her termination Merchant was given an increasein wages.This is inconsistent with the testimony of Wold and Shervey that aboutthe same timetheyhad reached the decision to discharge her but refrained fromdoing so only out of consideration for the family complications which might arisefrom such action on their part.Finally,Wold and Shervey testified that at the timeMerchant was discharged she was engaged in painting boats by hand and Respondentwas considering changing to spray paint so that the job she was last doing satis-factorily was about to expire.However, neither testified when, if at all, the Com-pany made the change from hand painting of boats to spray painting.The testi-mony of Charles Bush shows that by the middle of February the Company still hadnot effected the transition.Thus, this also fails to explain Merchant's sudden dis-charge.The record is barren of any nondiscriminatory reason for Merchant's abruptdischargeon February 4.D. Conclusions with respect to the dischargesUnion interest among Respondent's employees,still in a nascent state at theend of January 1954, became overt by February 1, 1954, when the first organiza-tional meetingwas held, and February 2, when Merchant, Fulk, and Blaylock passedout authorization cards in the plant.These activities were not marked by furtivenessand Respondent through its mapagerial and supervisory employees became immedi-ately aware of the organizational drive.Thus, Wesley C. Shervey, the plant super-intendent, testified, as follows:TRIAL EXAMINER: When did you first learn that union organizational activitywas taking place in the plant?The WITNESS: I heard rumors-let's see.When did I hear the first rumor?I think it was probably in January sometime, a man from town here, Mr. Donley,called me on the phone.Likewise, Ivon Waite, supervisor of construction, testified that by February 2, 1954,he had heard about the union activities in the plant.Also,William Lewis, superin-tendent of the mold shape department, testified that prior to February 1 he hadheard rumors that there would be a union meeting on that evening. In the light ofthis evidence I do not credit Robert Wold's testimony that as late as February 4 hehad no knowledge of the efforts toward employee organization that was taking placein the plant. It would not be natural for Respondent's supervisors to withholdinformation from Manager Wold that they had acquired concerning the employees'unionactivities.This is particularly true with regard to Shervey.The testimony ofboth Wold and Shervey shows that the two engaged in frequent consultations aboutplant and personnel matters. It is not reasonable that Shervey who transmitted toWold information about comparatively trifling matters,as indicated by the evidence, 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailed to disclose to Wold the knowledge he had received about the organizationalintentionsof the employees. I find, therefore, that by February 1, 1954, Wold knewthat Respondent's employees were making efforts toward self-organization.The inception of the employees' organizational campaign met Respondent's promptresistance.Respondent quickly took counteracting measures designed to precludethe campaign's success.During the early months of 1954, at least, Respondent wasopposed to dealing with any union in behalf of its employees.This attitude ofunion opposition was reflected in Shervey's remark to Hortemiller on February 3"that the union did not have any right to come in at that time [, i]t was too young-ofa company," and in coercive statements, listed below, by various supervisory em-ployees.In addition, it was given expression on February 26, 1954,in a speechto all the employees by Respondent's vice president, John Bushnell.Bushnell beganhis talk with the general statement that in choosing to join or refrain from joining aunion the employees can feel free from reprisal by either the Company or the Union.Then, and at much greater length, he assured the employees that they cannot becompelled tojoina union in order to hold their jobs.He concluded his speech asfollows:It is perhaps natural that the question of union membership should develop.We are only surprised that it should develop so early, before we are fully estab-lished and before the Company has had an opportunity to demonstrate its pro-gram and develop its wage scale.Also to establish its incentive system whichwe last spoke to you about at the Christmas Party.We are working out detailsof this now basing it necessarily on operations now being carried on and noteven as yet fully developed and classification not fully determined.We purchased this plant at considerable cost.We have purchased $125,000worth of machinery and material.We have paid 60 to 65 thousand dollars inlabor and we have shipped, as you know, hardly any boats.You can hardlysay that we are in business.The import of this speech was that the Respondent did not then want any unionin the plant.Bushnell's emphasis upon the right of the employees to refrain fromjoining a union, his promise of benefits still to be given the employees, and hissuggestion that the Company was not yet in business, in the context of his statedsurprise that any union had appeared upon the scene, carried the message thatRespondent did not then view union activity by its employees with favor.Likewise, the promises of improvements in wages and other conditions of employ-ment which Robert Wold made to a selected group of employees on February 1,1954, is a further indication of Respondent's opposition to employee organization.It ismore than mere coincidence that Wold should choose the afternoon before thefirst union meeting to inform employees concerning Respondent's plans, which atthat time were still vague and undeveloped, to remedy their complaints with respectto wages and other conditions of employment.Wold's purported reasons for callingthe employeemeetingon February 1 are unconvincing.He explained that Re-spondent at the previous Christmas party had promised to give the employeesperiodic reports "of what we were doing."However,Wold's promises of futureand still unformulated benefits does not fit the description, "what we were doing,"and the one and only such meeting hardly constitutes "periodic reports." 16Amore valid explanation of the February 1 meeting and one whichismore consistentwith the pattern of events is that it was Respondent's initial move in opposition toits employees' organizational efforts and was called by Wold with the hope thatpromises of future benefits from the Respondent would discourage the employeesfrom seeking to achieve similar ends through self-organization.The day following the Union's first organizational meeting employees Fulk,Blaylock, and Merchant openly solicited union membership in the plant.Theywere promptly discharged. I do not believe Wold's and Shervey's testimony thatthey had no knowledge of the union activities of these three employees when eachof them was discharged.The credited evidence shows that about 10 a. in., onFebruary 2, Foreman Swanson observed Merchant distributing union authorizationcards to four employees, later the same day Fulk offered an authorization card toForeman Lewis, and still later in the afternoon of the same day LewisinterruptedBlaylock's solicitation of employees in the mold shape department.Fulk was dis-1sWold testified that Respondent "since established weekly supervisory meetings."However, the employees who were summoned to the February 1, 1954, meetingwere notsupervisorsThere is no evidence in the record that any other similar meetingo&a.,se-lected group of rank-and-file employees has been held at any time, either before or after,February 1, 1954. CADILLAC MARINE & BOAT COMPANY-123charged by Wold upon reporting for work on the morning of February 3, Blaylockwas discharged by Shervey later the same day, and Merchant, who had been excusedfrom work on the afternoon of February 3, was discharged the next morning.The timing of the principal events, i. e., Wold's meeting with employees on Feb-ruary 1 preceding the union meeting during the evening of the same day, unionsolicitations in the plant by Fulk, Blaylock, and Merchant on February 2, and theircontemporaneous discharges almost immediately thereafter, particularly in the lightof Respondent's attitude of opposition towards the organization of its employees,indicates that the discharges of these three employees were not coincidental "butrather a part of a deliberate effort by the management to scotch the lawful measuresof the employees before they had progressed too far toward fruition." 14 In the cir-cumstance, a very definite burden was imposed upon the Respondent to prove theexistence of reasons, not within the prohibitions of the Act, sufficient in themselvesto warrant or justify the discharges.18However, as has been shown above, theRespondent failed to meet this burden.Not only has the Respondent been unableto establish convincing reasons, unconnected with their union activities, for theprecipitous and concurrent discharges of Fulk, Blaylock, and Merchant, but the treat-ment of these three employees was inconsonant with Respondent's personnel practicesand policies.Thus,Wold testified that it was not the practice of Respondent todischarge employees for misconduct without first resorting to lesser disciplinarymeasures and he, as well as Shervey, testified that Respondent gave employees "everychance" before firing anyone.Respondent's leniency towards its employees is borneout by several specific examples referred to in the testimony.For instance, JamesM. Reed, who was still employed by Respondent at the dates of the hearing herein,was not discharged, although otherwise disciplined, for being found drunk on thejob; also on other occasions he was reprimanded by Wold and Shervey and disciplinedby Hortemiller for leaving his work station without notice.Employee Glenn Barberwas not discharged, although Shervey testified:His workmanship was terrible.He was drinking on the job.He would comeback to work one afternoon drunk, and I had to send him home. I reprimandedhim more than once. I don't know just how many times, but he was giventhe alternative either to straighten out or quit, and he quit [on January 18, 19541.Likewise, on February 26, 1954, employee Curtis E. Bougrand was reprimandedby Shervey and given an opportunity to straighten himself out, but was not dis-charged,19 for drinking on the job and continued absence from work.The evidencethus shows that employees whose work performance or record of misconduct wasworse by far than the alleged discriminatees herein were not discharged withoutfirst being afforded an opportunity to "straighten out." In contrast, Respondentdeparted from its customary lenient treatment of its employees in the cases ofFulk, Blaylock, and Merchant who were discharged in the middle of a workweekwithout any prior reprimand, warning, or notice.Furthermore, the evidence alsoshows that only one employee had been discharged by Respondent prior to February3.Bare chance does not account for the fact that although during the first 5months of its operations Respondent only once discharged any employee, it founditnecessary to discharge 3 active union supporters within a 24-hour period in thesame week that the Union's organizational drive began gathering momentum. Itwould appear that, insofar as the Respondent was concerned, Fulk's, Blaylock's,and Merchant's alleged unsatisfactory work or attitude "apparently became intoler-able" 20 only after they had joined the Union and became active in its behalf.I find the evidence herein predominates in favor of the General Counsel's conten-tion that Raymond Fulk, Rufus A. Blaylock, and Ruth Merchant were discharged,not for the reasons asserted by the Respondent, but because of their membershipand activity in behalf of the Union. 1 further find that the Respondent by thusdischarging these three employees and by failing thereafter to reinstate them hasdiscriminated with regard to their hire and tenure of employment thereby discourag-ingmembership in the Union and interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act 2119 N. L. R. B. v. Jamestown Sterling Corp.,211 F. 2d 725, 726 (C. A. 2).IsN.L. R. B. v. Entwistle Mfg.Co., 120 F. 2d 532, 536 (C. A. 4).19 Bougrand voluntarily quit at that time.soN. L It. B. v Electric City Dyeing Co.,178 F 2d 980, 983 (C. A. 3).81 Respondent's counsel in his able brief to the Trial Examinerrenewed his objectionsto testimony by several witnesses, called to the stand by the General Counsel, that theyindividually were told either by Shervey, Swanson, or -Bushnell that Fulk,Blaylock, or 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Interference,restraint,and coercionThe complaint alleges that the Respondent, in violation of Section 8 (a) (1) ofthe Act, has interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed them in Section 7 of the Act by various actions of its supervisoryand managerial employees in addition to the discriminatory discharges of Fulk,Blaylock, and Merchant. I have considered all specific instances of such unlawfulconduct referred to by the General Counsel in his bill of particulars and in his brieffiled with the Trial Examiner and find that he has failed to prove violations of theAct except with respect to the instances listed below. Some of the below listed find-ings are based-on testimony which I credit by witnesses for the General Counsel andwhich testimony was contradicted by Respondent's witnesses. In arriving at suchfindings I have considered all evidence bearing upon the issues, particularly the con-troverting testimony by Respondent's witnesses.Accordingly, I find that Respondent violated Section 8 (a) (1) of the Act by thefollowing:1.Foreman Oscar Swanson's statement to Ruby L. Tyler within a week followingthe discharge of her sister, Ruth Merchant, that "he was very sorry, they [had] 22letmy sister go for union activities, they couldn't have anybody in the plant thathad anything to do with the Union." 232.AssistantPlant SuperintendentHortemiller's statement to JamesM. Reedshortly after Blaylock's discharge that "they hated to let him [Blaylock] go, he wasa good worker, but they had to because the Company wouldn't put up with anyunion activities."3.Shervey's remarks to Blaylock on February 3 that "this union stuff has loused upyour chances of ever getting the money that you have been promised," and "[t]hiscompany is not going to have a union in Cadillac."4.Foreman Oscar Swanson telling Blaylock towards the close of February 1954that Fulk had been discharged because Swanson caught him talking union to twoof the older employees 24 and that if Swanson were told who had started the Union,those employees would be discharged and Blaylock would have his job back.5.The promises made by Robert Wold on February 1 at a meeting with a selectedgroup of employees that Respondent was planning to institute an incentive systemwhich would increase earnings and to grant other employee benefits.Wold's requestthat the men attending the meeting communicate Respondent's pledges to all theplant employees, timed as it was to precede the first union meeting, was intended tothwart the organization of the employees by encouraging them to believe that theywould receive greater improvements in wages and working conditions without a unionthan with a collective-bargaining representative.25For various reasons I do not find that the other alleged violations of Section 8(a) (1) of the Act are supported by the necessary preponderance of the evidence.For instance, the testimony concerning surveillance of union meetings by ForemanLewis was too vague and ambiguous to demonstrate that Lewis' activity was part ofan attempt by the Respondent to spy upon the union activities of its employees.ThisMerchant had been discharged for reasons relating to their union adherence and activity.Although I do not accept all the arguments by Respondent's counsel,nevertheless, inreaching my conclusion that Fulk, Blaylock, and Merchant were discriminatorily dis-charged by Respondent I have not relied upon this testimony objected to by Respondent'scounsel?3 The transcript of record reads "would have to" instead of "bad."However, thisreflected merely the witness' misuse of tense26I have not relied upon this testimony to support my finding that Ruth Merchant wasdiscriminatorily discharged24I have not relied upon this testimony in support of my finding that Fulkwas dis-criminatorily discharged.21On the other hand, I do not find that John Bushnell's speech to the employees onFebruary 26, which indicated Respondent's opposition to a union in the plant, exceededthe limits of free expressionHis statement that Respondent was continuing work onthe details of an incentive plan was coupled with the further advice that the formulationof the plan necessarily would be deferred until Respondent's operations had become betterstabilized.Although the speech conveyed a promise of eventual increase in employees'earnings, the general tenor of Bushnell's remarks to the employees was that the Respond-ent then preferred not to deal with the Union and not that Respondent was promisingsignificant benefits as an inducement to the employees to reject collective-bargainingrepresentation. CADILLAC MARINE & BOAT COMPANY125is particularly so in the light of the evidence that Lewis had been invited to attendsome union meetings. I have not credited the testimony of Warren R. Robinsonwhose recollection of the events at issue appeared too uncertain upon which toplace any reliance.Likewise, I do not credit Fulk's testimony that on the night ofFebruary 3, 1954, Mr. Shervey told him that he had been discharged because of hisunion activity.Fulk impressed me as an individual possessing considerable undi-rected energy and enthusiasm but lacking an orderly method of activity and memoryand therefore prone to confusion.The more credible version of the incident wasfurnished by the testimony of Shervey that the subject of the Union was raised byFulk who had said he was sorry that he had passed out union cards. Because I havefound substantial violations of Section 8 (a) (1) of the Act by Respondent it doesnot appear to me necessary to encumber this report by specifically discussing eachadditional alleged violation which, upon consideration of all the evidence, I findhas not been sustained.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.-It has been found that the Respondent unlawfully discriminated in regard to thehire and tenure of employment of Raymond Fulk, Rufus A. Blaylock, and Ruth Mer-chant.Itwill be recommended that the Respondent offer them immediate and fullreinstatement to their former or substantially equivalent positions without prejudiceto their seniority or other rights and privileges and make them whole for any loss ofearnings they may have suffered by reason of Respondent's discrimination againstthem by payment to each of them of a sum of money equal to that which each nor-mally would have earned from the date of his or her discharge to the date of theRespondent's offer of reinstatement, less net earnings during said periods.Saidloss of pay shall be computed on a quarterly basis in the manner established bythe Board in F.W. Woolworth Company,90 NLRB 289. It will also be recom-mended that the Respondent make available to the Board, upon request, payroll andother records to facilitate the determination of the amounts due these employeesunder this recommended remedy.The Respondent's violations of the Act, herein found, are related to other unfairlabor practices proscribed by the Act, and the danger of their commission in thefuture is to be anticipated from the Respondent's conduct in the past.The pre-ventive purposes of the Act will be thwarted unless the remedial order is coexten-sive with the threat. In order therefore to make effective the interdependent guaran-tees of Section 7 of the Act and to prevent a recurrence of unfair labor practices, itwill be recommended that the Respondent cease and desist from infringing in anymanner upon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure of employment of RaymondFulk, Rufus A. Blaylock, and Ruth Merchant to discourage membership and activityin behalf of the Union, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.2.By interfering with,restraining,and coercing their employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.3.The aforesaid-unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]